
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



INDEMNITY AGREEMENT


        This Indemnity Agreement ("Agreement") is made as of October 31, 2005 by
and between Magna Entertainment Corp., a Delaware corporation (the "Company"),
and                               (the "Indemnitee"), an officer or director of
the Company or a subsidiary of the Company.


RECITALS


        WHEREAS, the Indemnitee [is serving][has agreed to serve] as an officer
or director of the Company or a subsidiary of the Company and in such capacity
[has rendered][will render] valuable services to the Company; and

        WHEREAS, the Company has investigated the availability and sufficiency
of liability insurance and Delaware statutory indemnification provisions to
provide its directors and officers of the Company or its subsidiaries with
adequate protection and has concluded that such insurance and statutory
provisions may provide inadequate and unacceptable protection to certain
individuals requested to serve as its directors and officers; and

        WHEREAS, in order to induce and encourage highly experienced and capable
persons such as the Indemnitee [to continue] to serve as officers or director of
the Company or a subsidiary of the Company, the Board of Directors has
determined, after due consideration and investigation of the terms and
provisions of this Agreement and the various other options available to the
Company and the Indemnitee in lieu hereof, that this Agreement is not only
reasonable and prudent but also necessary to promote and ensure the best
interests of the Company and its stockholders; and

        WHEREAS, in recognition of the services of the Indemnitee, and in order
to provide the Indemnitee with specific contractual assurances that
indemnification protection will be available to the Indemnitee, the Company
wishes to provide in this Agreement for indemnification of and advancing of
expenses to the Indemnitee as set forth in this Agreement.


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Indemnitee do hereby agree as
follows:

        1.     Definitions.    Whenever used in this Agreement the following
words, unless the context clearly indicates otherwise, shall have the following
meanings:

        (a)   "Proceeding" includes any threatened, pending or completed claim,
action, suit, proceeding, formal or informal, or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that the Indemnitee believes
might lead to the institution of any claim, action, suit, proceeding or
alternative dispute resolution mechanism, whether brought before or after the
date of this Agreement, whether brought in the right of the Company or otherwise
and whether of a civil, criminal, administrative, investigative or other nature.

3

--------------------------------------------------------------------------------



        (b)   "Expenses" include, without limitation, attorneys' fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative Proceedings and
appeals, amounts paid in settlement by or on behalf of the Indemnitee, and any
expenses of establishing the existence of and/or enforcing a right to
indemnification, pursuant to this Agreement or otherwise, including reasonable
compensation for time spent by the Indemnitee in connection with the
investigation, defense or appeal of a Proceeding or action for indemnification
for which he or she is not otherwise compensated by the Company, a subsidiary of
the Company, or any third party. The term "Expenses" does not include
Liabilities.

        (c)   "Independent Legal Counsel" shall refer to an attorney or firm of
attorneys with recognized expertise in matters of Delaware corporations law and
who shall not have otherwise performed services for the Company or the
Indemnitee within the five years immediately preceding such counsel's selection
pursuant to Section 5 of this Agreement.

        (d)   "Liabilities" include, without limitation, judgments, fines,
penalties, excise taxes and other liabilities levied or assessed against the
Indemnitee in connection with any Proceeding. The term "Liabilities" does not
include Expenses.

        (e)   "D&O Insurance" means directors' and officers' liability
insurance.

        2.     Agreement to Serve.

        The Indemnitee agrees [to continue] to serve as an officer or director
of the Company or a subsidiary of the Company at the will of the Company for so
long as the Indemnitee is duly elected or appointed or until such time as the
Indemnitee tenders his or her resignation in writing. The indemnification
provisions provided under this Agreement shall continue for Indemnitee even
though Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.

        3.     Indemnification in Third Party Actions.

        The Company shall indemnify the Indemnitee (including the Indemnitee's
spouse, heirs, estate, executor or personal or legal representatives), and each
person who controls the Indemnitee or who may be liable within the meaning of
Section 15 of the Securities Act of 1933, as amended (the "Securities Act"), or
Section 20 of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), if the Indemnitee is a party to or threatened to be made a party to or is
otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Company), by reason of (or arising in part out of) any event or
occurrence related to the fact that the Indemnitee is or was a director,
officer, employee, controlling person, agent or fiduciary of the Company or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, controlling person, agent or fiduciary of another
corporation, limited liability company, partnership, joint venture, trust, or
other enterprise, or by reason of any actions alleged to have been taken or
omitted in such capacity, against all Expenses and Liabilities actually and
reasonably incurred by the Indemnitee in connection with the defense,
settlement, or other disposition of such a Proceeding, to the fullest extent
permitted by Delaware law; provided that any settlement of a Proceeding be
approved in writing by the Company. For purposes of this Agreement, if the
Indemnitee serves as a director, officer, employee, controlling person, agent or
fiduciary of any corporation, limited liability company, partnership, joint
venture, trust or other enterprise that is owned or controlled, wholly or in
part, directly or indirectly, by the Company, the Indemnitee shall be
conclusively presumed to serve in that capacity at the request of the Company.

4

--------------------------------------------------------------------------------



        4.     Indemnification in Proceedings by or in the Right of the Company.

        The Company shall indemnify the Indemnitee (including the Indemnitee's
spouse, heirs, estate, executor or personal or legal representatives), and each
person who controls the Indemnitee or who may be liable within the meaning of
Section 15 of the Securities Act, or Section 20 of the Exchange Act, if the
Indemnitee is a party to or threatened to be made a party to or is otherwise
involved in any Proceeding by or in the right of the Company by reason of
(or arising in part out of) any event or occurrence related to the fact that the
Indemnitee is or was a director, officer, employee, controlling person, agent or
fiduciary of the Company or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, controlling
person, agent or fiduciary of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, or by reason of any
actions alleged to have been taken or omitted in such capacity, against all
Expenses and Liabilities actually and reasonably incurred by the Indemnitee in
connection with the defense, settlement or other disposition of such a
Proceeding, to the fullest extent permitted by Delaware law.

        5.     Conclusive Presumption regarding Standards of Conduct.

        (a)   The Indemnitee shall be conclusively presumed to have met the
relevant standards of conduct, if any, as defined by Delaware law, for
indemnification pursuant to this Agreement, unless a final determination is made
by a court of competent jurisdiction that the Indemnitee has not met such
standards. For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not meet any particular standard of conduct or that a court has determined that
indemnification is not permitted by applicable law.

        (b)   Notwithstanding the foregoing provisions of Section 5(a) of this
Agreement, in the event of any Proceeding (other than a Proceeding by or in the
right of the Company) in which the claimant alleges or has alleged specific
material acts by the Indemnitee of actual fraud, personal dishonesty,
misappropriation, or breach of the duty of loyalty, in each case for the direct
or indirect personal benefit of the Indemnitee, then the Company may rebut the
presumption that the Indemnitee has met the relevant standards of conduct for
indemnification under this Agreement by obtaining, at its expense, a written
opinion of Independent Legal Counsel, to the effect that, assuming the truth of
the facts alleged by the claimant, the Indemnitee, and all other former or
current officers and directors who are similarly situated in the context of the
Proceeding and who have had a similar involvement in the alleged acts have not
met such standards. Receipt by the Company of such an opinion shall, accordingly
and notwithstanding the absence of a final determination by a court of competent
jurisdiction as contemplated by Section 5(a) of this Agreement, permit the
Company to make a determination that the Indemnitee has not met the relevant
standards of conduct, provided that any such determination is also made with
respect to all other persons who, the opinion states, did not meet such
standards. Neither the receipt of a written opinion from Independent Legal
Counsel nor the making by the Company of a determination pursuant to this
Section 5(b) shall create a presumption that the Indemnitee did not meet any
particular standards of conduct or that the Indemnitee is not entitled to
indemnification under this Agreement or otherwise. Nothing herein, however,
shall prevent the Company from presenting such opinion as evidence or the
Independent Legal Counsel as a witness in any court case.

5

--------------------------------------------------------------------------------



        6.     Indemnification of Expenses of Successful
Party.    Notwithstanding any other provision of this Agreement (except for, and
subject to, Section 10(c)), to the extent that the Indemnitee has been
successful in defense of any Proceeding or in defense of any claim, issue or
matter therein, on the merits or otherwise, including the dismissal of a
Proceeding without prejudice or the settlement of a Proceeding (with the consent
of the Company, which consent shall not be unreasonably withheld) without an
admission of liability, the Indemnitee shall be indemnified against Expenses
actually and reasonably incurred in connection therewith.

        7.     Indemnification for Expenses of a Witness.    Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of the fact that Indemnitee was a director, officer, employee, controlling
person, agent or fiduciary of the Company or any subsidiary of the Company, or
was serving at the request of the Company as a director, officer, employee,
controlling person, agent or fiduciary of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, a witness in any
Proceeding, the Indemnitee shall be indemnified against Expenses actually and
reasonably incurred in connection therewith.

        8.     Advances of Expenses.    If requested by Indemnitee, the Company
shall, in accordance with this Agreement and within five (5) business days of a
written request by Indemnitee, advance to Indemnitee the Expenses that are
reasonably anticipated to be incurred by Indemnitee and reimburse Indemnitee for
the Expenses that are actually incurred by Indemnitee in connection with any
Proceeding; provided that the Indemnitee shall undertake in writing to repay any
advances if it is conclusively determined by a court of competent jurisdiction
that the Indemnitee is not entitled to indemnification under this Agreement or
otherwise. The Indemnitee's obligation to reimburse the Company for advanced
Expenses shall be unsecured and no interest shall be charged thereon.

        9.     Partial Indemnification.    If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for a portion
of the Expenses or Liabilities actually and reasonably incurred by the
Indemnitee in the investigation, defense, appeal, or settlement of any
Proceeding but not, however, for the total amount of the Indemnitee's Expenses
or Liabilities, the Company shall nevertheless indemnify the Indemnitee for the
portion of Expenses and Liabilities to which the Indemnitee is entitled.

6

--------------------------------------------------------------------------------



        10.   Indemnification Procedure; Determination of Right to
Indemnification.

        (a)   Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding, the Indemnitee shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof in writing. The omission to so notify the
Company will not relieve it from any liability which it may have to the
Indemnitee under this Agreement except to the extent such failure materially
prejudices the Company.

        (b)   If a claim for indemnification or advances under this Agreement is
not paid by the Company within 30 days of receipt of written notice, the rights
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction. The burden of proving by clear and convincing
evidence that indemnification or advances are not appropriate shall be on the
Company. Neither the failure of the Independent Legal Counsel to have made a
determination prior to the commencement of such action that indemnification or
advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Independent
Legal Counsel that the Indemnitee has not met the applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

        (c)   The Indemnitee's Expenses incurred in connection with any
proceeding concerning his or her right to indemnification or advances in whole
or in part pursuant to this Agreement or otherwise shall also be indemnified by
the Company regardless of the outcome of such a proceeding, unless a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnitee in the proceeding was not made in good faith or was frivolous.

        (d)   With respect to any Proceeding for which indemnification is
requested, the Company will be entitled to participate therein at its own
expense and, except as otherwise provided below, to the extent that it may wish,
the Company may assume the defense thereof, with counsel reasonably satisfactory
to the Indemnitee. After notice from the Company to the Indemnitee of its
election to assume the defense of a Proceeding, the Company will not be liable
to the Indemnitee under this Agreement for any Expenses subsequently incurred by
the Indemnitee in connection with the defense thereof, other than as provided
below. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on the Indemnitee without the Indemnitee's
written consent, which consent shall not be unreasonably withheld. The
Indemnitee shall have the right to employ his or her own counsel in any
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense of the Proceeding shall be at the
expense of the Indemnitee, unless (i) the employment of counsel by the
Indemnitee has been authorized by the Company in writing, (ii) the Indemnitee
shall have reasonably requested separate counsel in the conduct of the defense
of a Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of a Proceeding, in each of which cases the fees and expenses
of the Indemnitee's counsel shall be advanced by the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee has concluded that there may be a
conflict of interest between the Company on the one hand and the Indemnitee on
the other hand.

7

--------------------------------------------------------------------------------



        11.   Limitations on Indemnification.    No payments pursuant to this
Agreement shall be made by the Company:

        (a)   To indemnify or advance funds to the Indemnitee for Expenses with
respect to Proceedings initiated or brought voluntarily by the Indemnitee and
not by way of defense, except (i) with respect to Proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under applicable law, (ii) with
respect to Proceedings (or parts thereof) authorized by the Board, or (iii) as
otherwise required under applicable law, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification or advancement
of Expenses;

        (b)   To indemnify the Indemnitee for any Expenses or Liabilities
sustained in any Proceeding for which payment is actually made to the Indemnitee
under a valid and collectible insurance policy, except in respect of any excess
beyond the amount of payment under such insurance;

        (c)   If a court of competent jurisdiction finally determines that any
indemnification or advances under this Agreement is not permitted by applicable
law;

        (d)   To indemnify the Indemnitee for any Expenses or Liabilities
sustained in any Proceeding for an accounting of profits made from the purchase
and sale by the Indemnitee of securities of the Company pursuant to
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any state statutory law or common law; or

        (e)   To indemnify the Indemnitee for any Expenses or Liabilities
resulting from the Indemnitee's conduct which is finally adjudged to have been
willful misconduct, knowingly fraudulent or deliberately dishonest.

        12.   Liability Insurance.

        (a)   The Company hereby covenants and agrees that, as long as the
Indemnitee shall continue to serve as an officer or director of the Company or a
subsidiary of the Company and thereafter as long as the Indemnitee may be
subject to any possible Proceeding, the Company, subject to
subsection (c) below, shall promptly obtain and maintain in full force and
effect D&O Insurance in reasonable amounts from established and reputable
insurers.

        (b)   In all D&O Insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company's officers
or directors.

        (c)   Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is so limited by exclusions that it provides
an insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.

8

--------------------------------------------------------------------------------



        13.   Indemnification Hereunder Not Exclusive.    The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the certificate of incorporation,
bylaws, any agreement, vote of shareholders or disinterested directors,
provision of applicable law, or otherwise, both as to action in the Indemnitee's
official capacity and as to action in another capacity on behalf of the Company
or any subsidiary of the Company while holding such office.

        14.   Contribution.    Subject to Section 9, if the indemnification
provided for hereunder for any reason is held by a court of competent
jurisdiction to be unavailable to the Indemnitee in respect of any Expenses or
Liabilities referred to therein, then the Company, in lieu of indemnifying the
Indemnitee thereunder, shall contribute to the amount paid or payable by the
Indemnitee as a result of such Expenses or Liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Indemnitee in connection with the action or
inaction that resulted in such Expenses or Liabilities, as well as any other
relevant equitable considerations.

        15.   Successors and Assigns.    This Agreement shall be binding upon,
and shall inure to the benefit of the Indemnitee and his or her heirs,
executors, administrators, and assigns, and the Company and its successors and
assigns. The Company shall require and cause any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the Company's business or assets or
both, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

        16.   Severability.    Each and every paragraph, sentence, term and
provision of this Agreement is separate and distinct so that if any paragraph,
sentence, term, or provision hereof shall be held to be invalid or unenforceable
for any reason, such invalidity or unenforceability shall not affect the
validity or enforceability of any other paragraph, sentence, term or provision
hereof. To the extent required, any paragraph, sentence, term, or provision of
this Agreement may be modified by a court of competent jurisdiction to preserve
its validity and to provide the Indemnitee with the broadest possible
indemnification permitted under Delaware law.

        17.   Scope.    The Company intends to indemnify the Indemnitee
hereunder to the fullest extent permitted by Delaware law. In the event of any
change after the date of this Agreement in any applicable law, statute or rule
that expands the right of the Company to indemnify a director, officer,
employee, controlling person, agent or fiduciary, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. Upon any change in any applicable law, statute
or rule that narrows the right of the Company to indemnify a director, officer,
employee, controlling person, agent or fiduciary, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties' rights and obligations
hereunder except as set forth in Section 11(a) hereof.

9

--------------------------------------------------------------------------------



        18.   Savings Clause.    If this Agreement or any paragraph, sentence,
term, or provision hereof is invalidated on any ground by any court of competent
jurisdiction, the Company shall nevertheless indemnify the Indemnitee as to any
Expenses, judgments, fines, penalties, or excise taxes incurred with respect to
any Proceeding to the full extent permitted by any applicable paragraph,
sentence, term, or provision of this Agreement that has not been invalidated or
by any other applicable provision of Delaware law.

        19.   Governing Law.    This Agreement shall be construed as a whole and
in accordance with its fair meaning. Headings are for convenience only and shall
not be used in construing meaning. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles.

        20.   Amendments.    No amendment, waiver, modification, termination, or
cancellation of this Agreement shall be effective unless in writing signed by
the party against whom enforcement is sought. The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated, or otherwise affected by amendments to the certificate of
incorporation, bylaws or by other agreements, including D&O Insurance policies.

        21.   Counterparts.    This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other.

        22.   Notices.    Any notice required to be given under this Agreement
to the Company shall be directed to the Company at its principal executive
offices, 337 Magna Drive, Aurora, Ontario, Canada L4G 7K1, Attention: General
Counsel, and to the Indemnitee at the address indicated below or to such other
address as either shall designate in writing.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Indemnity Agreement
as of the date first written above.


 
 
INDEMNITEE:



--------------------------------------------------------------------------------

Name:
Address:
 
 
MAGNA ENTERTAINMENT CORP.



By: 

--------------------------------------------------------------------------------

Name:
Title:



By: 

--------------------------------------------------------------------------------

Name:
Title:

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1
INDEMNITY AGREEMENT
RECITALS
AGREEMENT
